DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-20 are currently pending.
Priority:  This application is a CON of 17/077,095 10/22/2020
17/077,095 is a CON of 16/706,254 12/06/2019 PAT 10851426
16/706,254 is a CON of 15/821,329 11/22/2017 PAT 10533229
15/821,329 is a CON of 14/289,155 05/28/2014 PAT 9856535
14/289,155 has PRO 61/829,537 05/31/2013.
IDS:  The IDS dated 7/21/22, 6/6/22 were considered.
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-12, in the reply filed on 7/28/2022 is acknowledged.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 10, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNeely et al. (US-20040109793). 
Regarding claim 1, McNeely teaches a microfluidic device for performing PCR ([0065], Example 1, claims 50-51):

    PNG
    media_image1.png
    732
    900
    media_image1.png
    Greyscale
 which corresponds to A method comprising: 
providing a substrate having a broad surface (Fig. 1 – 100/101/102/103) and an inlet (Fig. 1 - 122), and a set of wells recessed below the broad surface of the substrate (Fig. 1 - 127) and in fluid communication with the inlet, the set of wells coupled in series by a set of channels (Fig. 1 – 124/126/127/128/129/130/131); 
receiving a biological sample into the set of wells, through the inlet (claim 50a; [0065]: “A PCR cocktail containing DNA sample of interest, but without primers, is pumped (with the use of a syringe pump, for example) into inlet 122”); 
delivering a process reagent for polymerase chain reaction (PCR) to the substrate and into the set of wells (claim 50: “reaction well being provided with additional materials required for amplifying a specific DNA sequence of interest”, claim 51: “wherein said additional materials comprise primer pairs specific for said specific DNA sequence of interest”); 
providing a plate over the substrate, the plate sealed against the substrate (Fig. 2 – 140; Fig. 1; [0063]: “the present invention is constructed from multiple thin layers of plastic substrate material sealed”); 
transmitting heat, through the substrate to the set of wells, thereby performing PCR for nucleic acid content of the biological sample within the set of wells (claim 50: “d. heating solution and additional materials in said at least one thermal reaction well in a manner sufficient to produce amplification of said specific DNA sequence of interest if it is present in the DNA sample of interest in said thermal reaction well;”); and 
performing a quantitative analysis of said nucleic acid content by fluorescent detection ([0065]: “pico green dye can be used for to label amplified DNA sequences produced by PCR to produce a fluorescent signal that can be detected to determine the presence or quantity or reaction product”).
Regarding claim 2, McNeely teaches wherein the set of wells comprises an initial well coupled to the inlet (Fig. 1 – 122 to 124), a subset of intermediate wells (Fig. 1 – 127 a, b, c, d), and a terminal well (Fig. 1 - 131 a, b, c, d), wherein each of the subset of intermediate wells is coupled to only two adjacent wells by the set of channels (Fig. 1 – 127’s attached to 124 and 131s).
Regarding claim 3, McNeely teaches wherein each of the set of channels has an identical length (Fig. 1 – 126/128/129/130).
Regarding claim 4, McNeely teaches wherein the set of fluid channels is positioned toward a base of the substrate (Fig. 1 – 126/128/129/130).
Regarding claim 5, McNeely teaches wherein the set of wells is arranged in a rectangular array (Fig. 1 – 100 is rectangular).
Regarding claim 8, McNeely teaches wherein the plate is sealed against the substrate by a compressive force in coordination with fluid delivery to the set of wells by a fluid delivery module during sample processing (Fig. 1-2; [0067]).
Regarding claim 10, McNeely teaches, wherein performing the quantitative analysis comprises performing a multiplexed analysis of a set of biomarkers using a set of fluorophores, upon imaging the substrate ([0065]: “pico green dye can be used for to label amplified DNA sequences produced by PCR to produce a fluorescent signal that can be detected to determine the presence or quantity or reaction product. The device is disassembled to permit dye in wells 131 a- 131 d to be read to quantify the amount of reaction products, or, if the device is formed at least in part of transparent material (i.e., transparent to the detected wavelengths), it may be possible to detect reaction products without disassembling the device.”).
Regarding claim 12, McNeely teaches, wherein transmitting heat comprises contacting the substrate with a heating element, thereby uniformly transmitting heat to contents of the set of wells through the substrate (claim 44: “a heating element, wherein said heating element is formed in a different layer than said at least one thermal reaction well and is configured to provide heating to said thermal reaction well”).
Thus, the claims are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over McNeely et al. (US-20040109793). 
Regarding claims 1-5, 8, 10, 12, the claims are also obvious over McNeely as detailed supra and incorporated herein.  One of ordinary skill in the art of microfluidics would have reasonably considered variations on the design of a system to analyze biological samples as was routine in the art and arrive at the claimed invention.
Regarding claim 6, McNeely teaches that the microfluidic device comprises one or more wells but does not specifically teaches wherein the set of wells comprises at least 250,000 individual wells.  However, one of ordinary skill in the art would have been motived by McNeely’s teaching of multiple wells in the examples and understand that the microfluidic device could have been used in a highly multiplex manner to process a large number of samples as suggested in Example 3 including numbers of at least 250,000 wells and arrive at the claimed invention.
Regarding claim 7, McNeely teaches microfluidic devices with scales on the order of 100s of microns (Figures; [0069]-[0072]) which one of ordinary skill in the art would have considered in constructing the devices and would have considered forming wells with similar dimensions and arrive at the claimed invention including wherein each well has a characteristic dimension from 0.5 microns to 50 microns.
	Regarding claim 9, McNeely teaches microfluidic devices hybridization reactions including with DNA (Example 2, [0097]-[0101]) which one of ordinary skill in the art would have considered in and arrive at the claimed further comprising performing an in-situ hybridization assay for a least one of DNA and RNA nucleic acid content of the set of wells.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over McNeely et al. (US-20040109793) in view of Clarke et al. (US-20100255471). 
Regarding claims 1-10, 12, the claims are also obvious over McNeely and Clarke as detailed supra and incorporated herein.
Regarding claim 11, McNeely teaches “gene expression experiments crucial in the drug discovery process” in the Example 2 which one of ordinary skill in the art would understand corresponds to measuring mRNA expression in the analysis, but does not specifically teach wherein performing the quantitative analysis comprises identifying a cancer cell phenotype of the biological sample based upon characterizing mRNA expression according to the quantitative analysis.  However, one of ordinary skill in the art would have known from Clarke that cancer cell phenotypes ([0053]-[0062]) and mRNA expression profiles would be useful in identifying cancer cells and disease (Clarke claims 30-37) in McNeely’s microarray and arrive at the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-18 of U.S. Patent No. US 10851426 in view of McNeely et al. (US-20040109793) in view of Clarke et al. (US-20100255471). The patent is to a method of analyzing a population of particles which one of ordinary skill in the art would have considered in view of McNeely and Clarke to arrive at the claimed invention for the reasoning detailed supra.  
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10449543 in view of McNeely et al. (US-20040109793) in view of Clarke et al. (US-20100255471). The patent is to a method of analyzing a population of particles which one of ordinary skill in the art would have considered in view of McNeely and Clarke to arrive at the claimed invention for the reasoning detailed supra.  
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 of U.S. Patent No. US 10782226 in view of McNeely et al. (US-20040109793) in view of Clarke et al. (US-20100255471). The patent is to a method of analyzing a population of particles which one of ordinary skill in the art would have considered in view of McNeely and Clarke to arrive at the claimed invention for the reasoning detailed supra.  
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No. US 11073468 in view of McNeely et al. (US-20040109793) in view of Clarke et al. (US-20100255471). The patent is to a method of analyzing a population of particles which one of ordinary skill in the art would have considered in view of McNeely and Clarke to arrive at the claimed invention for the reasoning detailed supra.  
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/729760 in view of McNeely et al. (US-20040109793) in view of Clarke et al. (US-20100255471). The application is to a method of analyzing a population of particles which one of ordinary skill in the art would have considered in view of McNeely and Clarke to arrive at the claimed invention for the reasoning detailed supra. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 15-20 of copending Application No. 16/048975 in view of McNeely et al. (US-20040109793) in view of Clarke et al. (US-20100255471). The application is to a method of analyzing a population of cells which one of ordinary skill in the art would have considered in view of McNeely and Clarke to arrive at the claimed invention for the reasoning detailed supra. 
This is a provisional nonstatutory double patenting rejection.
Conclusion
The claims are not in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639